DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 28, 2022 (2) have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 146-159 and 162-165 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 146-152. 158 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (U.S. Patent Number 6,288,849) in view of Choi et al (U.S. Patent Publication 2008/0079829).
With regard to independent claim 146, although Teramoto teaches a camera module (column 1, lines 4-7), characterized in that it comprises: a lens (Figure 1, element 7), which includes at least one edge-cut lens sheet (Figure 1, element 7 and column 2, lines 55-58), wherein the edge-cut lens sheet includes at least one chord edge (Figure 1, element 2d) and at least one circular edge (Figure 1, element 2c), wherein the chord edge and the circular edge are adjacently connected to each other (Figure 1), and wherein the chord edge and the circular edge have different curvatures (Figure 1, wherein element 2d is straight and element c2 has curvature); and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly (column 1, lines 4-7, wherein the lens is used in a camera), Teramoto fails to teach the physical structure of the photosensitive assembly.  In a related endeavor, Choi et al teaches a camera module comprising an photosensitive assembly (page 11, paragraph [0003] and Figure 2), wherein the photosensitive assembly includes at least one base (Figure 2, element 220), at least one  photosensitive chip (Figure 2, element 230) and at least one circuit board (Figure 2, element 210), and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board (page 2, paragraph [0024]), and the lens is located in the photosensitive path of the photosensitive chip (Figure 2, element 250); wherein the circuit board has a sinking region, in which the photosensitive chip is sunkenly disposed, wherein the sinking region is selected as a groove or a through hole (page 1, paragraphs [0020] and [0021]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the camera module, as taught by Teramoto, with the photosensitive assembly, as taught by Choi et al, to secure the photosensitive chip in place (page 1, paragraph [0021]). 
With regard to dependent claim 147, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Teramoto further teaches wherein the chord edge has a curvature of zero and is a straight line segment (Figure 1, element 2d).
With regard to dependent claim 148, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Teramoto further teaches wherein the circular edge has a curvature greater than 0,  and is an arc line segment (Figure 1, element 2c).
With regard to dependent claim 149, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Teramoto further teaches wherein the chord edge is a straight line and the circular edge is a circular arc (Figure 1, elements 2d and 2c).
With regard to dependent claim 150, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Teramoto further teaches wherein the number of the chord edges and the number of the circular edges are 1 (Figure 1, elements 2d and 2c, wherein 2c is a continuous arc) and the chord edge has a curvature of zero and is a straight line segment (Figure 1, element 2d is straight).
With regard to dependent claim 151, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Teramoto further teaches wherein the number of chord edges is 2 (Figure 8, element 12d), and each of the chord edges has a curvature of 0 and is a straight line segment (Figure 8, wherein edges 12d are straight).
With regard to dependent claim 152, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Teramoto further teaches wherein the number of chord edges is 2 (Figure 8, element 12d), the number of circular edges is 2 (Figure 8, elements 12c), and the chord edges are symmetrically distributed (Figure 8).
With regard to dependent claim 158, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Choi et al further teaches the base being adhesively fixed to the circuit board (page 2, paragraph [0025]).
With regard to dependent claim 160, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Choi et al further teaches the circuit board includes a circuit board main body (Figure 2, element 210) and at least one electronic element (Figure 2, element 230), wherein at least one of the electronic elements is disposed at the bottom of the circuit board main body (page 1, paragraph [0021], wherein the image sensor is seated {emphasis added} in the recess).

Claims 146-150, 158 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267) in view of Choi et al (U.S. Patent Publication 2008/0079829).
With regard to independent claim 146, although Kikuchi et al teaches a camera module (page 1, paragraph [0002]), characterized in that it comprises: a lens (Figure 1A, element 1), which includes at least one edge-cut lens sheet (Figure 1A, element 1), wherein the edge-cut lens sheet includes at least one chord edge (Figure 1A, element 4) and at least one circular edge (Figure 1A, element 2), wherein the chord edge and the circular edge are adjacently connected to each other (Figure 1A), and wherein the chord edge and the circular edge have different curvatures (Figure 1A, wherein element 4 is straight and element 2 has curvature); and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly (page 1, paragraph [0002], wherein the lens is used in a digital camera), Kikuchi et al fails to teach the physical structure of the photosensitive assembly.  In a related endeavor, Choi et al teaches a camera module comprising an photosensitive assembly (page 11, paragraph [0003] and Figure 2), wherein the photosensitive assembly includes at least one base (Figure 2, element 220), at least one  photosensitive chip (Figure 2, element 230) and at least one circuit board (Figure 2, element 210), and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board (page 2, paragraph [0024]), and the lens is located in the photosensitive path of the photosensitive chip (Figure 2, element 250); wherein the circuit board has a sinking region, in which the photosensitive chip is sunkenly disposed, wherein the sinking region is selected as a groove or a through hole (page 1, paragraphs [0020] and [0021]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the camera module, as taught by Kikuchi et al, with the photosensitive assembly, as taught by Choi et al, to secure the photosensitive chip in place (page 1, paragraph [0021]).
With regard to dependent claim 147, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Kikuchi et al further teaches wherein the chord edge has a curvature of zero and is a straight line segment (Figure 1A, element 4).
With regard to dependent claim 148, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Kikuchi et al further teaches wherein the circular edge has a curvature greater than 0,  and is an arc line segment (Figure 1A, element 2).
With regard to dependent claim 149, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Kikuchi et al further teaches wherein the chord edge is a straight line and the circular edge is a circular arc (Figure 1A, elements 2 and 4).
With regard to dependent claim 150, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Kikuchi et al further teaches wherein the number of the chord edges and the number of the circular edges are 1 (Figure 1A, elements 2 and 4, wherein 2 is a continuous arc) and the chord edge has a curvature of zero and is a straight line segment (Figure 1A, element 4 is straight).
With regard to dependent claim 158, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Choi et al further teaches the base being adhesively fixed to the circuit board (page 2, paragraph [0025]).
With regard to dependent claim 160, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Choi et al further teaches the circuit board includes a circuit board main body (Figure 2, element 210) and at least one electronic element (Figure 2, element 230), wherein at least one of the electronic elements is disposed at the bottom of the circuit board main body (page 1, paragraph [0021], wherein the image sensor is seated {emphasis added} in the recess).

Claims 146-150, 153, 154, 156, 158 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (U.S. Patent Publication 2012/0182624) in view of Choi et al (U.S. Patent Publication 2008/0079829).
With regard to independent claim 146, although Itou et al teaches a camera module (page 1, paragraph [0001]), characterized in that it comprises: a lens (Figure 6a, element 100), which includes at least one edge-cut lens sheet (Figure 6a), wherein the edge-cut lens sheet includes at least one chord edge (Figure 6a, element 105) and at least one circular edge (Figure 6a, element 102), wherein the chord edge and the circular edge are adjacently connected to each other (Figure 6a), and wherein the chord edge and the circular edge have different curvatures (Figure 6a, wherein element 105 is straight and element 102 has curvature); and a photosensitive assembly, wherein the lens is in the photosensitive path of the photosensitive assembly (page 2, paragraph [0036], lines 1-4), Itou et al fails to teach the physical structure of the photosensitive assembly.  In a related endeavor, Choi et al teaches a camera module comprising an photosensitive assembly (page 11, paragraph [0003] and Figure 2), wherein the photosensitive assembly includes at least one base (Figure 2, element 220), at least one  photosensitive chip (Figure 2, element 230) and at least one circuit board (Figure 2, element 210), and wherein the base is disposed on the circuit board so as to provide a mounting position, the photosensitive chip is electrically connected to the circuit board (page 2, paragraph [0024]), and the lens is located in the photosensitive path of the photosensitive chip (Figure 2, element 250); wherein the circuit board has a sinking region, in which the photosensitive chip is sunkenly disposed, wherein the sinking region is selected as a groove or a through hole (page 1, paragraphs [0020] and [0021]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the camera module, as taught by Itou et al, with the photosensitive assembly, as taught by Choi et al, to secure the photosensitive chip in place (page 1, paragraph [0021]).
With regard to dependent claim 147, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the chord edge has a curvature of zero and is a straight line segment (Figure 6a, element 105 and page 5, paragraph [0066], line 8).
With regard to dependent claim 148, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the circular edge has a curvature greater than 0,  and is an arc line segment (Figure 6a, element 102).
With regard to dependent claim 149, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the chord edge is a straight line and the circular edge is a circular arc (Figure 6a, elements 105 and 102).
With regard to dependent claim 150, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the number of the chord edges and the number of the circular edges are 1 (Figure 6a, elements 105 and 1022, wherein element 102 is a continuous arc) and the chord edge has a curvature of zero and is a straight line segment (Figure 6a, element 105 and page 5, paragraph [0066], line 8).
With regard to dependent claim 153, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the lens includes a plurality of lens sheets (Figure 6a, elements 101, 102a, 102b and 102c), at least one of which is the edge-cut lens sheet and at least one of which is a round lens sheet (Figure 6a, wherein element 101 is round and element 102 comprises the edge-cut portion).
With regard to dependent claim 154, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the edge-cut lens sheet is larger than the round lens sheet in size (Figure 6a).
With regard to dependent claim 156, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Itou et al further teaches wherein the edge-cut lens is one-shot molded by means of injection molding (page 6, claim 6).
With regard to dependent claim 158, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Choi et al further teaches the base being adhesively fixed to the circuit board (page 2, paragraph [0025]).
With regard to dependent claim 160, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, wherein Choi et al further teaches the circuit board includes a circuit board main body (Figure 2, element 210) and at least one electronic element (Figure 2, element 230), wherein at least one of the electronic elements is disposed at the bottom of the circuit board main body (page 1, paragraph [0021], wherein the image sensor is seated {emphasis added} in the recess).

Claim 155 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (U.S. Patent Publication 2012/0182624) in view of Choi et al (U.S. Patent Publication 2008/0079829), as applied to claim 153 above, and further in view of Lin et al (U.S. Patent Publication 2016/0139359).
With regard to dependent claim 155, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 153, but fail to teach such a camera module wherein the lens includes an edge-cut lens barrel.  In a related endeavor, Lin et al teaches a lens having at least one edge-cut lens (Figures 6A-E) wherein the lens includes an edge-cut lens barrel (Figure 9B, element 200), in which the edge-cut lens sheet is mounted, wherein the edge-cut lens barrel includes a chord edge portion and a circular edge portion (Figure 9B, element 230), and wherein the chord edge portion and the circular edge portion have different curvatures in their section edges (Figure 9B), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the lens, as taught by Itou et al in view of Choi et al, in the edge-cut lens barrel, as taught by Lin et al, to eliminate stray light (page 4, paragraph [0071], lines 29-32).

Claim 159 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (U.S. Patent Number 6,288,849) in view of Choi et al (U.S. Patent Publication 2008/0079829), as applied to claim 146 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 159, Teramoto in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, Teramoto in view of Choi et al fail to teach wherein the circuit board includes a circuit board main body and at least one electronic element, which is disposed on the circuit board main body, and wherein the base is integrally formed on the circuit board main body and encapsulates at least one of the electronic elements.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), wherein the circuit board includes a circuit board main body (Figure 7, element 30) and at least one electronic element (Figure 7, element 25 and page 8, paragraph [0154]), which is disposed on the circuit board main body, and wherein the base is integrally formed on the circuit board main body and encapsulates at least one of the electronic elements (Figure 7, base 22b is affixed to element 30, circuit board, and encapsulates element 25 and page 8, paragraph [0152]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the camera module, as taught by Teramoto in view of Chou et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, to incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).

Claim 159 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (U.S. Patent Publication 2012/0224267) in view of Choi et al (U.S. Patent Publication 2008/0079829), as applied to claim 146 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 159, Kikuchi et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, Kikuchi et al in view of Choi et al fail to teach wherein the circuit board includes a circuit board main body and at least one electronic element, which is disposed on the circuit board main body, and wherein the base is integrally formed on the circuit board main body and encapsulates at least one of the electronic elements.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), wherein the circuit board includes a circuit board main body (Figure 7, element 30) and at least one electronic element (Figure 7, element 25 and page 8, paragraph [0154]), which is disposed on the circuit board main body, and wherein the base is integrally formed on the circuit board main body and encapsulates at least one of the electronic elements (Figure 7, base 22b is affixed to element 30, circuit board, and encapsulates element 25 and page 8, paragraph [0152]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the camera module, as taught by Kikuchi et al in view of Chou et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, to incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).

Claim 159 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (U.S. Patent Publication 2012/0182624) in view of Choi et al (U.S. Patent Publication 2008/0079829), as applied to claim 146 above, and further in view of Nishizawa et al (U.S. Patent Publication 2009/0168204).
With regard to dependent claim 159, Itou et al in view of Choi et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 146, Itou et al in view of Choi et al fail to teach wherein the circuit board includes a circuit board main body and at least one electronic element, which is disposed on the circuit board main body, and wherein the base is integrally formed on the circuit board main body and encapsulates at least one of the electronic elements.  In a related endeavor, Nishizawa et al teaches a photosensitive assembly (Figure 7, element 20), wherein the photosensitive assembly includes at least one base (Figure 7, element 22b), at least one photosensitive chip (Figure 7, element 25) and at least one circuit board (Figure 7, element 30), and wherein the base is disposed on the circuit board so as to provide a mounting position (Figure 7), the photosensitive chip is electrically connected to the circuit board (Figurer 7, element 30a), and the lens is located in the photosensitive path of the photosensitive chip (Figure 8, element 2, the optical axis), wherein the circuit board includes a circuit board main body (Figure 7, element 30) and at least one electronic element (Figure 7, element 25 and page 8, paragraph [0154]), which is disposed on the circuit board main body, and wherein the base is integrally formed on the circuit board main body and encapsulates at least one of the electronic elements (Figure 7, base 22b is affixed to element 30, circuit board, and encapsulates element 25 and page 8, paragraph [0152]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to mount the camera module, as taught by Itou et al in view of Chou et al, in the lens mount of the photosensitive assembly, as taught by Nishizawa et al, to incorporate a lens and lens unit in an imaging device (page 1, paragraph [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
09 June 2022